Citation Nr: 1609051	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, to include as related to service-connected diabetes mellitus.

2. Entitlement to service connection for a bilateral ankle disorder, to include as related to service-connected diabetes mellitus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a left shoulder disorder.

5. Entitlement to service connection for non-diabetic skin disorders, to include tinea cruris and pedis, to include as due to jungle rot.

6. For the initial rating period from December 13, 2005, to the present, entitlement to an initial (compensable) rating for diabetic skin conditions, to include plaques on the penis and scrotum, darkening and thickening of skin, and multiple skin tags. 



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1970, and additional service with the National Guard from September 1976 to September 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at an August 2014 hearing before the undersigned Veterans Law Judge, via videoconferencing. A transcript is in the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issues of service connection for PTSD, non-diabetic skin, bilateral foot, bilateral ankle, and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, lasting from December 13, 2005, to the present, the Veteran's service-connected diabetic skin disorders, to include Acanthosis Nigricans and skin tags, have been present on 20 percent of the Veteran's total body surface area. 


CONCLUSION OF LAW

For the entire initial rating period, lasting from December 13, 2005, to the present, the criteria for an initial rating of 30 percent, but no greater, for the Veteran's service-connected diabetic skin disorders, to include Acanthosis Nigricans and skin tags, have been met. 38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As for the claim arises from the grant of an initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

In a May 2014 Remand, the Board directed the AOJ to schedule the Veteran for a videoconference hearing before a member of the Board. In an April 2015 Remand, the Board requested that the AOJ obtain outstanding treatment records and provide VA medical examinations. The Board finds that the AOJ sufficiently complied with the Board's Remand directives as to the claim decided. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but the new regulations only apply to applications for benefits received by VA on or after that date. See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008). Because the Veteran filed his claim for service connection for a skin disability which gave rise to the appeal of the initial rating assigned for this disability in December 2005, the revised regulations do not apply to this claim.

During the entire initial rating period, the Veteran's service-connected diabetic skin disorders have been rated as noncompensable under Diagnostic Code 7813, the criteria for rating dermatophyosis. Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 (2008).

A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. For example, if the Board were to assign a rating under Diagnostic Code 7813-7806, the hyphenated diagnostic code used by the Board indicated that dermatophytosis under Diagnostic Code 7813 was the service-connected disability, whereas the residual condition (to which the Veteran's service-connected dermatophytosis was rated by analogy) was dermatitis or eczema, which would be evaluated under Diagnostic Code 7806. 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Diabetic Skin Disorders

The Board finds that the Veteran's service-connected diabetic skin disorder symptomatology has more nearly approximated that required for a 30 percent, but no greater, rating under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2008).

The Veteran underwent a VA medical examination in January 2007 to determine the etiology of the Veteran's claimed diabetes mellitus. During the examination, the Veteran reported experiencing a brown discoloration of the scrotal area, gradually followed by the development of brown discoloration and skin tags in the axilla. The Veteran indicated that the disorders had become progressively worse over the years. The Veteran indicated that he had multiple skin tags in the axilla; darkening and thickening of the skin in the bilateral axilla, neck, groin, and ankles; and plaques on the penis and scrotum that caused sufficient pain so that the Veteran was unable to have intercourse. 

Upon examination, the examiner diagnosed diabetic skin abnormalities, specifically multiple skin tags in the axilla, brown discoloration of skin folds, salmon-colored plaque with thin scales behind the left ear, and thickening of the skin on the lateral little fingers and the lateral hands. The examiner did not report the degree of body surface area. As a result of the examiner's report, the Veteran was granted service connection for plaques on the penis and scrotum, darkening and thickening of skin, and multiple skin tags.

Subsequent treatment records indicate treatment for the Veteran's service-connected darkened skin, diagnosed as Acanthosis Nigricans, and related skin tags. Records further indicate that the Veteran had skin tags shaven off surgically on multiple occasions, only to have them return. 

In a June 2015 VA skin examination report, the VA examiner found that the areas covered by Acanthosis Nigricans and skin tags in the bilateral groins and arm pits added up to about 20 percent of the Veteran's total body area. The examiner noted that the penis and scrotum skin appeared normal, without any notable discolorations or plaques. Although the Veteran reported using corticosteroids, he indicated that they were used to treat psoriasis, a nonservice-connected disorder. 

In a June 2015 VA scars examination report, a service examiner noted that the Veteran had superficial scarring from skin tag removal that was not painful and did not cause limited motion in his bilateral armpit and groin areas, with the scars measuring an approximate total area of 225 square centimeters in each location. 
As the Veteran was not provided with a full skin examination prior to June 2015, the examination report of that date is the only evidence regarding the severity of the Veteran's service-connected skin disabilities over the appellate period. 

VA is required to afford the Veteran the benefit of the doubt in its determinations. The Veteran clearly had diabetic skin manifestations of varying yet recurring severity. Thus, based on the at evidence and affording the Veteran the benefit of the doubt, for the entire initial rating period, lasting from December 13, 2005, to the present, the Veteran's service-connected diabetic skin disorders, to include Acanthosis Nigricans and skin tags, have been present on 20 percent of the Veteran's total body surface area, as required for a 30 percent rating under Diagnostic Code 7817-7806. 38 C.F.R. § 4.118 (2008). 

However, the service-connected skin disabilities were not manifested by symptomatology more nearly approximating that required for an even higher rating under any applicable Diagnostic Code. The record for the entire initial rating period does not indicate that the Veteran's skin disorders covered 40 percent of the entire body; affected more than 40 percent of exposed areas; or required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during a 12-month period, as required for a 60 percent rating under Diagnostic Code 7806. Id. 

As the skin disabilities were not manifested by symptomatology more nearly approximating disfigurement of the face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of features, they do not meet the criteria required for a 60 rating under Diagnostic Code 7800. Id. 

The Board has considered whether the Veteran's skin conditions could be rated under the criteria used in rating scars. Although the Veteran's skin disorders were manifested by scars, the scars were superficial, non-painful to the touch, and did not cause limited motion. Moreover, although each area of scarring measured approximately 225 square centimeters, no individual set of scars covered an area of 929 square centimeters, as required for a compensable (10 percent) rating under Diagnostic Code 7804. Id. As the scars were not deep or unstable, did not cause limitation of motion, were not painful on examination, and were not located on the head, face, or neck, Diagnostic Codes 7801, 7803, 7804, and 7805 are inapplicable. Id. 

For the entire initial rating period, from December 13, 2005, to the present, the Veteran's service-connected diabetic skin conditions were manifested by symptomatology more nearly approximating that required for a 30 percent, but no greater, rating under Diagnostic Code 7813-7806. Id. The probative evidence of record does not support a rating in excess of 30 percent for the Veteran's diabetic skin conditions during that period, and the benefit-of-the-doubt rule does not apply for that portion of the claim. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's diabetic skin conditions. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected diabetic skin conditions, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's conditions were specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the initial rating period, the Veteran's service-connected disability has been manifested by darkened skin and skin tags covering about 20 percent of his entire body. The schedular rating criteria, Diagnostic Code 7813-7806, specifically provide for ratings by analogy based on skin coverage, and usage of corticosteroids or immunosuppressive drugs. 38 C.F.R. § 4.118 (2008). In this case, comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular evaluation contemplates the symptomatology of the Veteran's diabetic skin conditions, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's diabetic skin disabilities, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire initial rating period, lasting from December 13, 2005 to the present, an initial rating of 30 percent, but no greater, for the Veteran's service-connected diabetic skin disorders, to include Acanthosis Nigricans and skin tags, is granted. 


REMAND

Additional development of the remaining claims is required before appellate review and the issues of service connection for PTSD, non-diabetic skin, bilateral foot, bilateral ankle, and left shoulder disorders are REMANDED for the following action:

1. Provide the Veteran with VCAA notice regarding the substantiation of claims for service connection for bilateral foot and ankle disorders, to include as SECONDARY TO SERVICE-CONNECTED DIABETES MELLITUS.

2. Obtain and associate with the claims file all outstanding post-service records regarding VA, Peoria Vet Center, and private treatment for the Veteran's claimed PTSD, skin, foot, ankle, and left shoulder disorders.

As the Vet Center is part of VA, in attempting to obtain records from that facility, the AOJ must follow VA regulations regarding the obtainment of Federal records. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

3. After a reasonable amount of time has passed to allow for the Veteran's response to the VCAA notice and for the AOJ to obtain outstanding treatment records, provide access to the electronic claims file to the examiner who wrote the July 2015 VA medical opinions or another qualified examiner. If the examiner finds that another examination is necessary, it should be provided. 

In reviewing the record, the examiner should note:

a. The service treatment records;

b. The April 2005 private treatment record, diagnosing the Veteran as having tinea pedis, tinea corporis, and onychomycosis;

c. The September 2005 VA foot X-ray, indicating mild degenerative changes of the first metatarsophalangeal joints, right greater than left;

d. The June 2015 VA ankle X-rays, indicating calcaneal spurs; and

e. The lay statements of record, to include those regarding the Veteran's shoulder symptomatology, foot symptomatology, and experiences with jungle rot.

Having reviewed the record, the examiner is asked to provide the following opinions:

a. Is a diagnosed foot disorder related to service or any incident of service, to include the Veteran's in-service parachute jumping?
   
b. Was any diagnosed foot disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus?

c. Is a diagnosed left shoulder disorder related to service or any incident of service, to include the Veteran's in-service parachute jumping?

d. Are any of the non-diabetic skin disorders (i.e., any disorders other than the service-connected plaques on the penis and scrotum, Acanthosis Nigricans and multiple skin tags) diagnosed since March 2005, including the tinea pedis diagnosed in April 2005, related to service or any incident of service, such as claimed jungle rot? 

In writing these opinions, the examiner should note that stating that there is a "lack of medically-based, clinical evidence to support a nexus" is insufficient without additional reference to the clinical or lay evidence of record.

The examiner should also note that the December 1970 service separation examination is only an indication that the Veteran did not have a particular disorder on the date of examination, and not an indication that the Veteran never had a claimed disorder. Additionally, the examiner should be aware that, in the June 2015 VA medical examination report, the Veteran reported experiencing pain in the left shoulder since service. 

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for PTSD, non-diabetic skin disorders, bilateral foot and ankle disorders, and a left shoulder disorder should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


